RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0593-21

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

C.T. and M.H.,1

          Defendants,

and

B.G.,

     Defendant-Appellant.
___________________________

IN THE MATTER OF THE
GUARDIANSHIP OF N.E.T.,
A.B.J.G. and B.J.G., JR., minors.
____________________________

                   Submitted September 12, 2022 – Decided September 21, 2022

1
  We use initials and pseudonyms to protect the family's identity. R. 1:38-
3(d)(12) and N.J.S.A. 9:6-8.10a(a).
            Before Judges Mayer and Enright.

            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Camden County,
            Docket No. FG-04-0156-21.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Daniel A. DiLella, Designated Counsel, on
            the briefs).

            Matthew J. Platkin, Acting Attorney General, attorney
            for respondent (Melissa H. Raksa, Assistant Attorney
            General, of counsel; Julie B. Colonna, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors A.B.J.G. and B.J.G., Jr. (Meredith
            Alexis Pollock, Deputy Public Defender, of counsel;
            David B. Valentin, Assistant Deputy Public Defender,
            of counsel and on the brief).

PER CURIAM

      Defendant B.G. (Bob) appeals from an October 6, 2021 judgment of

guardianship after a trial terminating the parental rights to his biological

children, A.B.J.G. (Ann), born in February 2010, and B.J.G., Jr. (Ben), born in

June 2012.2 On appeal, Bob challenges the decision by Judge Francine I.


2
    The children's biological mother, C.T., surrendered her parental rights
regarding Ann and Ben to the relative resource parent and maternal cousin, R.L.
(Rachel). M.H. is the biological father of N.E.T., born in April 2004. M.H. and
C.T. surrendered their parental rights regarding N.E.T. to Rachel. Because she
is eighteen years old, N.E.T. is not participating in this appeal. Further, C.T.


                                                                          A-0593-21
                                       2
Axelrad terminating his parental rights after finding the New Jersey Division of

Child Protection and Permanency (Division) satisfied all four prongs of the best

interests of the child test, N.J.S.A. 30:4C-15.1(a).

      Based on our review of the record and applicable law, we are satisfied the

evidence presented by the Division overwhelmingly supports Judge Axelrad's

decision to terminate Bob's parental rights. Thus, we affirm for the reasons

stated by Judge Axelrad in her comprehensive oral opinion on October 6, 2021.

We add the following comments.

       Under N.J.S.A. 30:4C-15.1(a), the Division must satisfy the following

prongs:

            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm;

            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and



and M.H. are not participating on appeal because they surrendered their parental
rights.
                                                                          A-0593-21
                                        3
            (4) Termination of parental rights will not do more
            harm than good.

      These prongs overlap "to provide a comprehensive standard that identifies

a child's best interests." N.J. Div. of Youth & Fam. Servs. v. F.M., 211 N.J.

420, 448 (2012). "The considerations involved are extremely fact sensitive and

require particularized evidence that address[es] the specific circumstances in the

given case." N.J. Div. of Youth & Fam. Servs. v. R.G., 217 N.J. 527, 554 (2014).

The Division must prove all four statutory prongs by clear and convincing

evidence. Ibid.

      At the time of trial, Bob resided in a facility in Maryland and the matter

proceeded by Zoom due to COVID-19 restrictions. The Division and Judge

Axelrad afforded Bob every accommodation to ensure his full participation

during the proceedings as if he were present in the courtroom with his attorney.

      Rather than recite the history of the Division's lengthy involvement with

this family, we incorporate Judge Axelrad's detailed factual findings.         We

provide a short summary of the trial evidence.

      The Division has been involved with the family for many years. The

reported incidents leading to the Division's involvement and removal of the

children included domestic violence and substance abuse by C.T. and Bob.



                                                                            A-0593-21
                                        4
      Bob was first incarcerated in 2014. The Division was unable to reach Bob

from 2013 through 2017 except when he contacted the Division. Bob was in

and out of jail in 2017. In 2018, Bob moved to Georgia and had no contact with

his children. In December 2018, Bob contacted the Division and expressed an

interest in caring for Ann and Ben.

      Both children have behavioral and educational issues requiring special

services. At no time did Bob make any effort to assist Ann or Ben in addressing

their specific educational and behavioral needs, although he knew the children

required and received services to overcome their deficits.

      In March 2019, the Division placed Ann and Ben with a maternal cousin,

R.L. (Rachel). Rachel readily participated in the services necessary to address

the children's issues and continues to do so.

      Rachel discussed Kinship Legal Guardianship (KLG) and adoption with

the Division several times. After explaining the options, Rachel stated she

wished to adopt the children and understood the differences between KLG and

adoption. During the trial, Rachel testified it was essential that Ann and Ben

have stability in their lives and she wanted to adopt the children to provide them

the necessary permanency and stability. Rachel also expressed a willingness for

the children to maintain contact with their biological parents.


                                                                            A-0593-21
                                        5
        In or about 2019, Bob moved to West Virginia and lived with his girlfriend

and their newborn child. 3 When Bob was in West Virginia, Rachel facilitated

video calls with the children. However, Bob failed to maintain any consistency

in his communications with the children while he lived in West Virginia.

        Because Bob moved to another state, the Division required a home

assessment prior to considering Bob's request for custody of Ann and Ben. The

Division requested an out-of-state assessment be performed regarding Bob's

living situation in West Virginia. Before that assessment commenced, in June

2020, Bob relocated to another address in West Virginia, necessitating the need

for a new home assessment.

        Around the same time, Bob faced federal charges for drug distribution and

was incarcerated on those charges in July 2020. He was convicted on the federal

charges in April 2021 and sentenced to serve thirty-seven months in prison. At

the time of trial, Bob's anticipated release date on the federal drug charges was

May 2022.4




3
    Bob's girlfriend had five other children when she gave birth to Bob's child.
4
  There is information in respondents' briefs suggesting Bob's release date is
October 2022.
                                                                            A-0593-21
                                         6
      Rachel offered to continue facilitating communications between Bob and

the children while Bob was incarcerated.       However, Bob only had fifteen

minutes per week for telephone communications. Bob explained he was unable

to use that time each week to speak with the children because he had other

matters requiring the use of his telephone time allotment.

      At trial, the judge heard testimony from Dr. Alan Lee, a licensed

psychologist,    who   performed   bonding    evaluations    and   psychological

evaluations.    The judge relied heavily on Dr. Lee's testimony, finding his

testimony clear, candid, and credible. Moreover, Dr. Lee's opinions were not

rebutted by any contrary expert testimony. The judge also heard testimony from

the Division's adoption caseworker and Bob. However, Bob did not submit any

documentary evidence or expert testimony.

      Judge Axelrad set forth her fact findings and legal conclusions in support

of the Division's satisfaction by clear and convincing evidence as to each of the

four prongs.

      Under the first prong, Judge Axelrad found the health, safety, and

development of the children was at risk based on Bob's criminal recidivistic

behaviors, untreated mental health and aggression issues, and continued battle

with drugs. She explained Bob "has a history of impulse control problems, anger


                                                                           A-0593-21
                                       7
issues, aggression and violence. He remains at a heightened risk for criminal

recidivism."

      The Division's psychological expert, Dr. Alan Lee, described Bob's

substance abuse history beginning at age twelve. Bob failed to complete various

treatment programs to address his substance abuse.        While in prison, Bob

received some treatment for his substance abuse problem. However, Dr. Lee

believed Bob agreed to participate in the substance abuse program hoping to

receive a reduction on his sentence. Dr. Lee opined Bob has a potential for

relapse, lacks genuine motivation for personal change, and limited knowledge

of parenting and child-rearing.

      Dr. Lee also testified Bob has a history of violence and mental health

issues.   Despite recommendations that he participate in anger management

programs, family therapy, substance abuse programs, parenting skill classes, and

a   vocational   assessment,   Bob   did   not   follow   through    with   these

recommendations. 5 The doctor opined Bob has impulse control issues, anger

issues, and displays aggressive and violent behaviors. With these traits, Dr. Lee

stated Bob was at a heightened risk for criminal recidivism.        Dr. Lee also



5
 Judge Axelrad noted Bob was not incarcerated in 2017 and 2018 and thus had
ample time to engage in the recommended services.
                                                                            A-0593-21
                                       8
explained Bob's unaddressed issues raised concerns regarding his ability to be

even a minimal caretaker to Ann and Ben at the time of trial or in the foreseeable

future.

      Judge Axelrad found the doctor's opinions were not predicated upon Bob's

incarcerated status and his opinions would be the same if Bob had not been in

prison. Based on the doctor's testimony, the judge concluded Bob's recidivism

for criminal conduct must be considered in analyzing the harm to the children.

Thus, Judge Axelrad found the Division satisfied the first prong favoring

termination of Bob's parental rights.

      Similarly, under the second prong, the judge found Bob was unwilling or

unable to eliminate the harm to Ann and Ben.          Both children suffer from

educational and behavioral issues requiring special services. Bob never assisted

the children in addressing their specific needs.      However, Rachel actively

participated in the services offered to assist the children in overcoming their

issues.

      Further, by declining to participate in services, the judge explained Bob

failed to provide any stability for his children. Even when Bob was not in prison,

Bob did little to nurture or care for Ann and Ben. Further, when Bob is released

from prison, he admitted he would be unable to care to his children for at least


                                                                            A-0593-21
                                        9
a year. Thus, the judge held the Division proved Bob is unable or unwilling to

eliminate the harm facing the children and the delay of permanent placement for

the children would add to the harm suffered.

      Under the third prong, the judge found the Division made reasonable

efforts to assist Bob despite his incarceration. The Division located Bob while

he was in prison and kept him apprised of the status of the litigation once the

Division obtained Bob's contact information. The Division also offered to

facilitate telephone communications between the children and Bob during his

period of incarceration because the prison would not allow in-person visits

during COVID-19. Despite the Division's efforts, the judge noted Bob never

called Rachel to speak with the children while he was incarcerated.         The

Division also explored services for Bob while he was imprisoned but the prison

declined to offer services to inmates during COVID-19.

      In his bonding evaluation, Dr. Lee concluded the children lacked any

significant or positive bond with Bob. According to the testimony, Dr. Lee

found the children displayed an ambivalent and insecure attachment to Bob.

Thus, the doctor found there was a low risk of the children suffering severe and

enduring harm if Bob's parental rights were terminated.




                                                                          A-0593-21
                                      10
      On the other hand, Dr. Lee found the children had a secure and positive

bond with Rachel, whom they had lived with since March 2019. He explained

Rachel unequivocally wanted to adopt the children and the children wanted to

be adopted by Rachel.

      On alternatives to termination, under the third prong, the judge found Bob

never offered his sister as a suitable relative placement. Judge Axelrad held the

Division discussed the available options with Rachel and she expressed her

preference for adopting the children. Importantly, the judge noted the Division

clarified the Division had the same role regarding the children whether Rachel

elected KLG or adoption.

      KLG is an alternative that allows a relative to become the child's legal

guardian and commit to care for the child until adulthood, without stripping the

parents of their rights. N.J. Div. of Youth & Family Servs. v P.P., 180 N.J. 494,

508 (2004). The Legislature created KLG, finding "an increasing number of

children who cannot safely reside with their parents are in the care of a relative

or a family friend who does not wish to adopt the child or children." N.J. Div.

of Youth & Family Servs. v. L.L., 201 N.J. 210, 222-23 (2010).

      Prior to July 2, 2021, KLG was considered "a more permanent option than

foster care when adoption '[was] neither feasible nor likely.'" P.P., 180 N.J. at


                                                                            A-0593-21
                                       11
512-13 (emphasis added) (quoting N.J.S.A. 3B:12A-6(d)(3) to (4)). On July 2,

2021, the Legislature enacted L. 2021, c. 154, which removed the KLG

requirement that adoption be "neither feasible nor likely." P.P., 180 N.J. at 512-

13 (quoting N.J.S.A. 3B:12A-6(d)(3) to (4)). Under the amended statute, KLG

may be a valid defense to the termination of parental rights, even when adoption

is available as an option. See N.J.S.A. 3B:12A-5.

      Here, Judge Axelrad's determination is consistent with the 2021

amendments to the KLG statute as adoption may still be considered under the

amended KLG statute.       The judge concluded Rachel understood the KLG

alternative after discussions with the Division. Based on those discussions,

Rachel unequivocally rejected KLG, stating she wished to adopt the children.

Having reviewed the record, we are satisfied Judge Axelrad aptly concluded

Rachel's adoption of the children was the most appropriate option because

Rachel would provide a realistic chance for the children to achieve a permanent

and stable home environment.

      With respect to the fourth prong, the overriding consideration is the child's

need for permanency and stability. See In re Guardianship of K.H.O., 161 N.J.

337, 357 (1999). "The question to be addressed under [the fourth] prong is

whether, after considering and balancing the two relationships, the child will


                                                                             A-0593-21
                                       12
suffer a greater harm from the termination of ties with [the child's] natural

parents than from the permanent disruption of [the child's] relationship with [the

child's] foster parents." Id. at 355.

      In weighing any potential harm arising from terminating a parent's rights,

a court must consider expert testimony. In re Guardianship of J.C., 129 N.J. 1,

25 (1992). "[W]here it is shown that the bond with foster parents is strong and,

in comparison, the bond with the natural parent is not as strong, that evidence

will satisfy . . . N.J.S.A. 30:4C-15.1(a)(4)." K.H.O., 161 N.J. at 363.

      Based on the unrefuted expert testimony of Dr. Lee, Judge Axelrad

concluded there was sufficient credible evidence that termination of Bob's

parental rights would not do more harm than good. Based on the evidence and

testimony, Judge Axelrad properly concluded Rachel, who was the children's

psychological parent since 2019, would provide a stable and permanent home

for the children.

      Moreover, under the specific facts in this case, Judge Axelrad rejected

Bob's argument that the Division used his incarceration to justify termination

and failed to provide reunification services simply because he was in prison.

The judge held that once the Division learned of Bob's incarceration, the

Division facilitated Bob's participation in the litigation, kept Bob apprised of the


                                                                              A-0593-21
                                        13
children's status, and informed him of Rachel's decision to adopt the children

instead of KLG.

      Having reviewed the record, in light of the overwhelming and

uncontradicted evidence, we are satisfied Judge Axelrad correctly concluded the

Division presented clear and convincing evidence in support of termination of

Bob's parental rights under N.J.S.A. 30:4C-15.1.

      Affirmed.




                                                                         A-0593-21
                                     14